Case 6:20-cv-00162-MJJ-CBW Document 24 Filed 06/04/20 Page 1 of 1 PageID #: 385




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION


  Jacko                                    Case No. 6:20-cv-00162

 Versus                                    Judge Michael J Juneau

 DG Louisiana, LLC et al                   Magistrate Judge Carol B Whitehurst


                                    JUDGMENT

       For the reasons contained in the Report and Recommendation of the

  Magistrate Judge filed previously herein, noting the absence objections thereto, and

  concurring with the Magistrate Judge’s findings under the applicable law;

       IT IS ORDERED that the Motion for Remand filed by Plaintiff, Michael

 Jacko, [Rec. Doc. 10] is DENIED;

       IT IS FURTHER ORDERED that Plaintiff’s claims against Defendant

 S.A.M. Properties, L.C.C. are DISMISSED without prejudice;

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Attorney’s Fees

 and Costs [Rec. Doc. 10] is DENIED.

       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 4th day of

 June, 2020.


                                              ________________________________
                                                      MICHAEL J. JUNEAU
                                              UNITED STATES DISTRICT JUDGE
                                          2
